DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 and 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest a continuously variable transmission device connectable to a drive shaft including a drive pulley, equipped with a mobile bushing carrying one of the active surfaces for a V-belt, a speed controller to obtain a gear shift between low gear and high gear, said speed controller comprising a container, supported by the mobile bushing and provided with a shaped seat, and a plurality of rollers housed in the seat, the mobile bushing being slidable axially under the action of the rollers, said rollers being provided with an engagement device; a gear shift regulation device, comprising a slide axially slidable and suitable to engage the special rollers to hold them during the gear shift; wherein the mobile bushing is suitable to influence the slide to cause its translation from a retracted position to an advanced limit position to engage the special rollers: and wherein the slide comprises a tubular wall extending along a rotation axis between a lock end and a retention end.  For these reasons, in conjunction with the rest of the structure as claimed in independent claims 1, 8 and 9
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139.  The examiner can normally be reached on 8:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654